      Case 19-51882-tnw          Doc 33       Filed 08/24/20 Entered 08/24/20 09:45:53                      Desc Main
                                              Document     Page 1 of 1


                                          UNITED STATES BANKRUPTCY COURT
                                        FOR THE EASTERN DISTRICT OF KENTUCKY
                                                 LEXINGTON DIVISION

                   IN RE Cordell and Monalisa Jones                                          CASE NO. 19-51882


                   DEBTOR(S)                                                                 Chapter 13

                                                           ORDER

                          This matter having come before the Court upon motion of the debtors to modify

                   their Chapter 13 plan, and the Court having reviewed the record and being sufficiently

                   advised;

                          IT IS HEREBY ORDERED THAT the debtors’ motion is SUSTAINED.



                           Copies to:

                          J.D. Kermode
                          The creditors
                          Hon. Beverly Burden
                          United States Trustee




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                Signed By:
                                                                Tracey N. Wise
                                                                Bankruptcy Judge
                                                                Dated: Monday, August 24, 2020
                                                                (tnw)
